

FIRST AMENDMENT
TO
THIRD AMENDED AND RESTATED
MASTER THROUGHPUT AGREEMENT

This First Amendment to Third Amended and Restated Master Throughput Agreement
(“this “Amendment”) is dated as of June 12, 2018, to be effective as of April 1,
2017 (the “Effective Time”) by and between HOLLYFRONTIER REFINING & MARKETING
LLC (“HFRM”) and HOLLY ENERGY PARTNERS-OPERATING, L.P. (“HEP Operating”). Each
of HFRM and HEP Operating are collectively referred to herein as the “Parties.”.


WHEREAS, the Parties desire to amend certain provisions of the Third Amended and
Restated Master Throughput Agreement, effective as of January 1, 2017, by and
between HFRM and HEP Operating (the “Agreement”) as set forth herein.


NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties hereby agree as follows:


ARTICLE 1
AMENDMENTS


1.1    Amendment to Exhibit A. Exhibit A to the Agreement is hereby deleted and
replaced in its entirety with Exhibit A attached to this Amendment.


1.2    Amendment to Exhibit C. Exhibit C to the Agreement is hereby deleted and
replaced in its entirety with Exhibit C attached to this Amendment.
  
1.3    Amendment to Exhibit D. Exhibit D to the Agreement is hereby deleted and
replaced in its entirety with Exhibit D attached to this Amendment.


1.4    Amendment to Exhibit K. Exhibit K to the Agreement is hereby deleted and
replaced in its entirety with Exhibit K attached to this Amendment.


1.5    Amendment to Exhibit L-2. Exhibit L-2 to the Agreement is hereby deleted
and replaced in its entirety with Exhibit L-2 attached to this Amendment.


ARTICLE 2
MISCELLANEOUS


2.1    Counterparts. This Amendment may be executed in counterparts each of
which shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile shall be equally as effective as a manually executed
counterpart.


2.2    Successors and Assigns. Section 13.2 of the Agreement is hereby
incorporated by reference into this Section 2.2, mutatis mutandis.


2.3    Entire Agreement. The Agreement, as amended by this Amendment, contains
the entire agreement between the Parties as to the subject matter of the
Agreement and, except as provided for in this Amendment, the terms and
provisions of the Agreement shall remain in full force and effect as originally
written.


1



--------------------------------------------------------------------------------






[Remainder of page intentionally left blank. Signature pages follow.]













































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned Parties have executed this Amendment as of
the date first written above to be effective as of the Effective Time.


HEP OPERATING:


Holly Energy Partners-Operating, L.P.




By:     /s/ Richard L. Voliva III    
Richard L. Voliva III
Executive Vice President and CFO




HFRM:


HollyFrontier Refining & Marketing LLC






By:     /s/ Thomas G. Creery    
Thomas G. Creery
President










[Signature Page to the First Amendment to the Third Amended and Restated Master
Throughput Agreement]



--------------------------------------------------------------------------------






Exhibit A
to
Third Amended and Restated
Master Throughput Agreement
(as amended)



--------------------------------------------------------------------------------



Definitions


“Actual Construction Costs” has the meaning set forth in Exhibit C.
“Actual OPEX” has the meaning set forth in Exhibit L-2.
“Affiliate” means, with to respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any person and (iii) the ability to direct the
business and affairs of any person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, HFRM,
on the one hand, and HEP Operating, on the other hand, shall not be considered
affiliates of each other.
“Agreement” has the meaning set forth in the preamble to this Agreement, as the
same may be amended from time to time.
“API” means the American Petroleum Institute.
“API 653” means the Above Ground Storage Tank Inspector Program issued by the
API as API Standard 653, as amended and supplemented from time to time.
“API Gravity” means the API index of specific gravity of a liquid petroleum
expressed as degrees, as such index would be calculated on the date hereof.
“Applicable Asset” means each of the Cheyenne Assets, El Dorado Assets,
Lovington Loading Rack, Malaga Pipeline System, Roadrunner Pipeline, Tulsa
Assets, El Dorado Crude Tank Farm Assets, the Tulsa West Tankage and, solely
with respect to Section 2.2, Section 2.14, Article 7 and Article 10 of this
Agreement, the El Dorado Connector Pipeline, individually; and “Applicable
Assets” means all of the foregoing assets, collectively.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination of, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.
“Applicable Tariff” means the Base Tariff and, to the extent applicable, the
Incentive Tariff.


Exhibit A-1



--------------------------------------------------------------------------------





“Applicable Term” has the meaning set forth in Article 7.
“ASTM” means ASTM International.
“Assumed OPEX” means, with respect to any Applicable Asset, the amount set forth
on Exhibit C with respect to such Applicable Asset.
“Barrel” means 42 Gallons.
“Base Tariff” means the Base Tariff applicable to the quantity of Product
transported, stored or loaded in connection with an Applicable Asset as set
forth on Exhibit C, as such Base Tariff may be adjusted pursuant to the terms of
this Agreement.
“bpd” means Barrels per day.
“Business Day” means any day other than Saturday, Sunday or other day upon which
commercial banks in Dallas, Texas are authorized by law to close.
“Centurion Pipeline” means that certain 10” pipeline system operated by
Centurion Pipeline L.P. and originating from Centurion’s Artesia Station located
within Township 18S and Range 27E, approximately 1 mile south of HEP Operating’s
Abo Station.
“Cheyenne Assets” means the Cheyenne Receiving Assets, Cheyenne Loading Rack and
the Cheyenne Tankage.
“Cheyenne Loading Rack” means the refined products truck loading rack and the
two (2) propane loading spots located at the Cheyenne Refinery and more
specifically described in Exhibit I-1.
“Cheyenne Receiving Assets” means the pipelines set forth on Exhibit I-2.
“Cheyenne Refinery” means the refinery owned by HollyFrontier Cheyenne Refining
LLC and located in Cheyenne, Wyoming.
“Cheyenne RCRA Order” means the administrative order set forth in Exhibit I.
“Cheyenne Tankage” means the tanks set forth on Exhibit I-3.
“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, governmental action or cause of action of any kind or
character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
“Closing Date” has the meaning for each Applicable Asset set forth in the
Omnibus Agreement.
“Construction Projects” has the meaning set forth in Article 2.
“Contract Quarter” means a three-month period that commences on January 1, April
1, July 1 or October 1 and ends on March 31, June 30, September 30, or December
31, respectively.


Exhibit A-2



--------------------------------------------------------------------------------





“Control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Crude Agreement” means the Third Amended and Restated Crude Pipelines and
Tankage Agreement, dated as of March 12, 2015, by and among HFRM, HEP Operating
and certain other Affiliates of HFRM and HEP Operating.
“Crude Oil” means the direct liquid product of oil wells, oil processing plants,
the indirect liquid petroleum products of oil or gas wells, oil sands or a
mixture of such products, but does not include natural gas liquids, Refined
Products, naphtha, gas oil, LEF (lube extraction feedstocks) or any other
refined products.
“Deficiency Notice” has the meaning set forth in Section 10.1.
“Deficiency Payment” has the meaning set forth in Section 10.1.
“Devon” means Devon Energy Production Company, L.P., and its Affiliates.
“Devon Lease Connections” has the meaning set forth in Exhibit G-3.
“DRA” has the meaning set forth in Section 2.6.
“Effective Time” means 12:01 a.m., Dallas, Texas time, on January 1, 2017.
“El Dorado Assets” means the El Dorado Loading Rack and the El Dorado Tankage.
“El Dorado Connector Pipeline” means that certain crude oil pipeline connecting
the El Dorado Crude Tankage to the Pony Express Pipeline, which pipeline is
owned by a Person that is not an Affiliate of either HFRM or HEP Operating.
“El Dorado Crude Tank Farm Assets” means the El Dorado Delivery Lines and the El
Dorado Crude Tankage.
“El Dorado Crude Tank Farm Consideration Period” has the meaning set forth in
Exhibit K.
“El Dorado Crude Tank Farm Quality Specifications” has the meaning set forth in
Exhibit K.
“El Dorado Crude Tankage” means the tankage identified on Exhibit K-1.
“El Dorado Delivery Lines” has the meaning set forth in Exhibit K.
“El Dorado Loading Rack” means the Refined Products truck loading rack and the
propane loading rack located at the El Dorado Refinery and more specifically
described on Exhibit H-1.
“El Dorado Minimum Working Capacity” has the meaning set forth in Exhibit K.
“El Dorado Quality Specifications” means those specifications set forth in
Exhibit K-2.
“El Dorado Refinery” means the refinery owned by HollyFrontier El Dorado
Refining LLC and located in El Dorado, Kansas.


Exhibit A-3



--------------------------------------------------------------------------------





“El Dorado Tankage” means the tanks set forth on Exhibit H-2.
“El Dorado Terminal” means the tank farm owned by HEP Operating and located in
El Dorado, Kansas.
“Environmental Law” has the meaning set forth in the Omnibus Agreement.
“Excess Tariff Threshold” has the meaning set forth in Exhibit C.
“Exercise Notice” has the meaning set forth in Exhibit F.
“FERC Oil Pipeline Index” has the meaning set forth in Section 3(a)(iii)(B).
“Final Construction Cost” means the final aggregate construction cost of a New
Tank, as contemplated by Exhibit H, Exhibit I and Exhibit J.
“Force Majeure” has the meaning set forth in the Omnibus Agreement.
“Force Majeure Notice” has the meaning set forth in the Omnibus Agreement.
“Gallon” means a United States gallon of two hundred thirty-one (231) cubic
inches of liquid at sixty degrees (60°) Fahrenheit, and at the equivalent vapor
pressure of the liquid.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Heavy Products” means fuel oil, asphalt, coker feed, vacuum tower bottoms,
atmospheric tower bottoms, pitch or roofing flux.
“HEP Operating” has the meaning set forth in the Preamble.
“HEP Operating Payment Obligations” has the meaning set forth in Section 15.1.
“HFRM” has the meaning set forth in the Preamble.
“HFRM Payment Obligations” has the meaning set forth in Section 14.1.
“High-API Surcharge” has the meaning set forth in Section 2.4.
“HollyFrontier” means HollyFrontier Corporation, a Delaware corporation.
“HollyFrontier Navajo” means HollyFrontier Navajo Refining LLC.
“HollyFrontier Tulsa” means HollyFrontier Tulsa Refining LLC.
“Incentive Tariff” means the Incentive Tariff applicable to the quantity of
Product transported, stored or loaded in connection with an Applicable Asset as
set forth on Exhibit C, as such Incentive Tariff may be adjusted pursuant to the
terms of this Agreement.


Exhibit A-4



--------------------------------------------------------------------------------







“Intermediate Products” means non-finished intermediate products, including high
sulfur diesel fuel for DHT feed, jet fuel, naphtha for reformer feed, gas oil or
LEF for FCC feed, reformate, light straight run, hydrogen, fuel gas and sour
fuel gas.
“Jayhawk” means Jayhawk Pipeline, L.L.C. (or its successors to the Jayhawk
Tankage).
“Jayhawk Lease” means the lease between HEP-Operating and Jayhawk for the
Jayhawk Tankage in existence as of the commencement of the Applicable Term.
“Jayhawk Tankage” means the tankage identified in Exhibit K-1.
“Lovington Loading Rack” means that certain asphalt loading rack located at the
Navajo Refinery.
“LPG Products” means propane, refinery grade propylene, normal butane and
isobutane.
“Malaga Capacity Estimate” has the meaning set forth in Exhibit G.
“Malaga Commencement Date” means the date on which, in the reasonable opinion of
HEP Operating, the Malaga Pipeline System is available for service and operating
as expected in delivering Crude Oil, which date has been specified in written
notice from HEP Operating to HFRM at least 60 days prior to the Malaga
Commencement Date; provided, however, that if the Malaga Pipeline System is, in
the discretion of HEP Operating, substantially complete, then the parties may
agree in writing to a commencement date prior to the Malaga Pipeline System
being fully completed.
“Malaga Construction Projects” has the meaning set forth in Exhibit G.
“Malaga Exercise Notice” has the meaning set forth in Exhibit G.
“Malaga Initial Period” means the period beginning on the Malaga Commencement
Date through and including final day of the 20th full Contract Quarter following
the Malaga Commencement Date.
“Malaga Pipeline System” means the pipeline systems (a) extending from the (i)
Whites City Road Station to the HEP Operating Artesia Station, from (ii) Devon
Parkway field to the Millman Station and the HEP Operating Artesia Station,
(iii) HEP Operating Artesia Station to the Beeson Station, (iv) the Beeson
Station to the Anderson Ranch Pipeline, (v) Devon Hackberry field to the Beeson
Station, and (v) Beeson Station to the Plains Pipeline, including in each case
all related lease connection pipelines, storage facilities, crude oil gathering
tanks, and truck off-loading facilities, as depicted on Exhibit G-1 (Map of
Pipeline System and Pipeline System Capacity by Segment), and (b) with the
volume capacities as set forth on Exhibit G-1, described on Exhibit G-2
(Construction Projects) and described on Exhibit G-3 (Devon Lease Connections).
“Master Lease and Access Agreement” means that certain Fourth Amended and
Restated Master Lease and Access Agreement dated January 18, 2017 among certain
of the Affiliates of HEP Operating and the owners of the Refineries, as the same
may be amended from time to time.
“Minimum Capacity Commitment” has the meaning set forth in Section 2.2(a).
“Minimum Revenue Commitment” has the meaning set forth in Section 2.2(a).


Exhibit A-5



--------------------------------------------------------------------------------





“Minimum Throughput Commitment” means the quantity of Product to be transported,
stored or loaded in connection with an Applicable Asset, as set forth on Exhibit
C, as such amount may be adjusted pursuant to the terms of this Agreement.
“MSCFD” means thousands of cubic feet per day.
“MVP Pipeline” has the meaning set forth in Exhibit K.
“Navajo Refinery” means the refinery owned by HollyFrontier Navajo and located
in Lovington, New Mexico.
“New Tank” means the new petroleum products storage tankage to be added to the
Applicable Assets as identified on Exhibits H and J.
“New Tank Commencement Date” means, with respect to each New Tank, the first day
of the calendar month after the date on which, in the reasonable opinion of HEP
Operating, such New Tank is mechanically complete, available for service and
operating as expected in storing the Product for which such New Tank was
designed, which date has been specified in written notice from HEP Operating to
HFRM at least 30 days prior to such date.
“Omnibus Agreement” means the Eighteenth Amended and Restated Omnibus Agreement
dated January 19, 2018, as the same may be amended from time to time.
“OPEX Reimbursement Amount” has the meaning set forth in Exhibit L-2.
“Original Master Throughput Agreement” has the meaning set forth in the
Recitals.
“Osage Pipeline” has the meaning set forth in Exhibit K.
“Parties” has the meaning set forth in the Preamble.
“Partnership” means Holly Energy Partners, L.P., a Delaware limited partnership.
“Party” has the meaning set forth in the Preamble.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Pipelines” means the Malaga Pipeline System, Roadrunner Pipeline, the Tulsa
Pipelines, the Tulsa Interconnecting Pipelines, and the El Dorado Delivery
Lines, and any other pipeline included in the Applicable Assets.
“Plains Pipeline” means that certain 16” diameter pipeline operated by Plains
All American Pipeline, L. P. and located in Lea County, New Mexico and which
crosses the HEP Anderson Ranch gathering system in Township 18 South, Range 32
East.
“Pony Express Pipeline” has the meaning set forth in Exhibit K.


Exhibit A-6



--------------------------------------------------------------------------------





“Previous Amended and Restated Master Throughput Agreement” has the meaning set
forth in the Recitals.
“Prime Rate” means the prime rate per annum announced by Union Bank, N.A., or if
Union Bank, N.A. no longer announces a prime rate for any reason, the prime rate
per annum announced by the largest U.S. bank measured by deposits from time to
time as its base rate on corporate loans, automatically fluctuating upward or
downward with each announcement of such prime rate.
“Prior Agreements” means those agreements set forth in Recitals A through F. For
the avoidance of doubt, “Prior Agreements” do not include the following
agreements (as amended, modified or supplemented and in effect from time to
time): (a) Amended and Restated Intermediate Pipelines Agreement dated June 1,
2009, (b) Tulsa Equipment and Throughput Agreement dated August 1, 2009, (c)
Amended and Restated Refined Product Pipelines and Terminals Agreement effective
February 1, 2009, (d) Second Amended and Restated Throughput Agreement effective
June 1, 2013, (e) Third Amended and Restated Crude Pipelines and Tankage
Agreement dated March 12, 2015, and (f) Unloading and Blending Services
Agreement (Artesia) dated March 12, 2015.
“Products” has the meaning set forth in Exhibit C.
“Qualified Third-Party Throughput” has the meaning set forth in Exhibit C.
“Red Rock Pipeline” has the meaning set forth in Exhibit K.
“Refined Products” means gasoline, kerosene, ethanol and diesel fuel.
“Refineries” means the Navajo Refinery; the El Dorado Refinery; the Cheyenne
Refinery; the Tulsa East Refinery and the Tulsa West Refinery.
“Roadrunner Pipeline” means that certain 16” crude oil pipeline extending
approximately 65 miles from the Slaughter station to Lovington, New Mexico.
“Subsequent Year” has the meaning set forth in Exhibit G.
“Subsidiary” means with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interest having such power only upon the happening of a contingency that has not
occurred), are held by the Owner or one or more of its Subsidiaries.
“Surcharge Tariff” has the meaning set forth in Exhibit C.
“SUS” means Saybolt Universal Seconds as specified by ASTM Standard D2161-10, as
amended, supplemented or replaced from time to time.
“Tulsa Assets” means the Tulsa Group 1 Tankage, Tulsa Group 1 Loading Rack,
Tulsa Group 1 Pipeline, Tulsa Group 2 Tankage, Tulsa Group 2 Loading Rack and
the Tulsa Interconnecting Pipelines.
“Tulsa East Refinery” means the refinery owned by HollyFrontier Tulsa and
located at 905 West 25th Street, Tulsa, Oklahoma 74107.


Exhibit A-7



--------------------------------------------------------------------------------





“Tulsa Group 1 Purchase Agreement” means that certain Asset Sale and Purchase
Agreement dated as of October 1, 2009 by and among HollyFrontier Tulsa, HEP
Tulsa LLC and Holly Energy Storage – Tulsa.
“Tulsa Group 1 Loading Rack” means the gas oil, asphalt and propane truck
loading racks located at the Tulsa West Refinery and more specifically described
in Exhibit J-1 attached hereto.
“Tulsa Group 1 Tankage” means the tankage identified in Exhibit J-3 attached
hereto.
“Tulsa Group 2 Purchase Agreement” means that certain LLC Interest Purchase
Agreement dated as of March 31, 2010 by and between HEP Tulsa LLC, Lea Refining
Company, and HollyFrontier Tulsa.
“Tulsa Group 2 Tankage” means the tankage identified in Exhibit J-5.
“Tulsa Group 2 Loading Rack” means the rail loading rack located at the Tulsa
West Refinery and more specifically described in Exhibit J-4.
“Tulsa Interconnecting Pipelines” means the following pipelines between the
Tulsa East Refinery and the Tulsa West Refinery: 1) the 12 inch raw gas
oil/diesel line (the “Distillate Interconnecting Pipeline”), 2) the 12 inch
naphtha/gasoline component line (the “Gasoline Interconnecting Pipeline”), 3)
the 12 inch refinery fuel gas line (the “Refinery Fuel Gas Interconnecting
Pipeline”), 4) the 8 inch hydrogen line (the “Hydrogen Interconnecting
Pipeline”), and 5) the 10 inch refinery sour fuel gas line (the “Refinery Sour
Fuel Gas Interconnecting Pipeline”) including delivery facilities from the Tulsa
West Refinery and receipt facilities at the Tulsa East Refinery for the
Distillate and Gasoline Interconnecting Pipelines, but not for the Refinery Fuel
Gas, Hydrogen, and Refinery Sour Fuel Gas Interconnecting Pipelines.
“Tulsa Group 1 Pipeline” means those two (2) product delivery lines extending
from the Group 1 Tankage to interconnection points with the Magellan pipeline as
more specifically described in Exhibit J-2 attached hereto.
“Tulsa Purchase Agreements” means the Tulsa Group 1 Purchase Agreement and the
Tulsa Group 2 Purchase Agreement.
“Tulsa West Refinery” means the refinery owned by HollyFrontier Tulsa located at
1700 S. Union, Tulsa, Oklahoma.
“Tulsa West Tankage” means the tankage identified in Exhibit L-1.
“Working Capacity” has the meaning set forth in Exhibit K.




Exhibit A-8



--------------------------------------------------------------------------------








Exhibit C
to
Third Amended and Restated
Master Throughput Agreement
(as amended)



--------------------------------------------------------------------------------



Applicable Assets, Product, Minimum Capacity Commitment, Tariffs, Tariff
Adjustments and Applicable Terms*


Applicable Assets
Type of Applicable Asset




















Product
Minimum Capacity Commitment (aggregate capacity unless otherwise noted)
Minimum Throughput Commitment
(in the aggregate, on average, for each Contract Quarter)
Base Tariff
(applicable to all movements below the Incentive Tariff Threshold)
Incentive Tariff Threshold (in the aggregate, on average, for each Contract
Quarter)
Incentive Tariff
(applicable to all movements at or above the Incentive Tariff Threshold)
Excess Tariff (applicable to all movements above the Excess Tariff Thresholds
set forth below, if any)
Tariff Adjustment
Tariff Adjustment Minimum/Cap
Tariff Adjustment Commencement Date
Assumed OPEX
Applicable Term
(all times are Dallas, TX time)
Malaga Pipeline System
Pipelines
Crude Oil
40,000 bpd 1
40,000 bpd2
 $0.5334/bbl2


40,000 bpd2
$0.3137/bbl
—
FERC Adjustment
—
July 1, 2015
—
12:01 a.m. on June 1, 2013 to Sept. 1, 2024 (the “Malaga Commencement Date”)







Exhibit C-1



--------------------------------------------------------------------------------





Applicable Assets
Type of Applicable Asset




















Product
Minimum Capacity Commitment (aggregate capacity unless otherwise noted)
Minimum Throughput Commitment
(in the aggregate, on average, for each Contract Quarter)
Base Tariff
(applicable to all movements below the Incentive Tariff Threshold)
Incentive Tariff Threshold (in the aggregate, on average, for each Contract
Quarter)
Incentive Tariff
(applicable to all movements at or above the Incentive Tariff Threshold)
Excess Tariff (applicable to all movements above the Excess Tariff Thresholds
set forth below, if any)
Tariff Adjustment
Tariff Adjustment Minimum/Cap
Tariff Adjustment Commencement Date
Assumed OPEX
Applicable Term
(all times are Dallas, TX time)
El Dorado Assets
Pipelines
Refined Products


LPG Products,


Intermediate Products


Heavy Products
120,000 bpd of aggregate delivery capacity from the Tankage
120,000 bpd of Intermediate and Refined Product
$0.1625/bbl
125,000 bpd of Intermediate and Refined Product
$0.01/bbl
—
PPI Adjustment


3% in any calendar year (applicable to each individual tariff)
July 1, 2012
—
12:01 a.m. on Nov. 1, 2011 to 12:01 a.m. on Oct. 31, 2026; provided that with
respect to the New Tank at the El Dorado Refinery, the Applicable Term shall be
from 12:01 a.m. on the New Tank Commencement Date for such New Tank to the date
occurring fifteen (15) years thereafter.
Tankage
 
140,000 bpd of aggregate capacity in the Tankage


140,000 bpd of Products
$0.4784 /bbl3,4
154,000 bpd of Products
$0.2167/bbl
—
 
Loading Rack
 
20,000 bpd
20,000 bpd
$0.2708/bbl
—
—
—
 







Exhibit C-2



--------------------------------------------------------------------------------





Applicable Assets
Type of Applicable Asset




















Product
Minimum Capacity Commitment (aggregate capacity unless otherwise noted)
Minimum Throughput Commitment
(in the aggregate, on average, for each Contract Quarter)
Base Tariff
(applicable to all movements below the Incentive Tariff Threshold)
Incentive Tariff Threshold (in the aggregate, on average, for each Contract
Quarter)
Incentive Tariff
(applicable to all movements at or above the Incentive Tariff Threshold)
Excess Tariff (applicable to all movements above the Excess Tariff Thresholds
set forth below, if any)
Tariff Adjustment
Tariff Adjustment Minimum/Cap
Tariff Adjustment Commencement Date
Assumed OPEX
Applicable Term
(all times are Dallas, TX time)
Cheyenne Assets
Cheyenne Receiving Assets
Crude Oil
41,000 bpd
46,000 bpd
$0.3251/bbl
50,600 bpd
$0.1517/bbl
—
PPI Adjustment


3% in any calendar year (applicable to each individual tariff)4
July 1, 2012
—
12:01 a.m. on Nov. 1, 2011 to 12:01 a.m. on Oct. 31, 2026; provided that with
respect to (a) Cheyenne New Tank No. 117, the Applicable Term shall be from
12:01 a.m. on December 4, 2014 to 12:01 a.m. on December 4, 2029, and (b) any
New Tanks at the Cheyenne Refinery, the Applicable Term is 12:01 a.m. on the New
Tank Commencement Date for each such New Tank to the date occurring fifteen (15)
years thereafter.
Cheyenne Tankage


 
46,000 bpd
41,000 bpd
$0.4673/bbl3,5
45,100 bpd
$0.2167/bbl
—
 
Cheyenne Loading Rack
 
 
41,000 bpd
$0.2708/bbl
None
—
—
 







Exhibit C-3



--------------------------------------------------------------------------------





Applicable Assets
Type of Applicable Asset




















Product
Minimum Capacity Commitment (aggregate capacity unless otherwise noted)
Minimum Throughput Commitment
(in the aggregate, on average, for each Contract Quarter)
Base Tariff
(applicable to all movements below the Incentive Tariff Threshold)
Incentive Tariff Threshold (in the aggregate, on average, for each Contract
Quarter)
Incentive Tariff
(applicable to all movements at or above the Incentive Tariff Threshold)
Excess Tariff (applicable to all movements above the Excess Tariff Thresholds
set forth below, if any)
Tariff Adjustment
Tariff Adjustment Minimum/Cap
Tariff Adjustment Commencement Date
Assumed OPEX
Applicable Term
(all times are Dallas, TX time)
Tulsa East Assets
Tulsa Pipelines
Refined Products
60,000 bpd
60,000 bpd
$0.1116/bbl
 
—
—
PPI Adjustment


3% in any calendar year (applicable to each individual tariff)
July 1, 2011
—
11:59 p.m. on Mar. 31, 2010 to 12:01 a.m. on Dec. 1, 2024
 
Tulsa Group 1
Tankage
Various
1,362,550 bbls
80,000 bpd
$0.3960/bbl
Each throughput barrel over the Minimum Throughput Commitment but less than or
equal to the Excess Tariff Threshold
$0.1116/bbl
$0.2455/bbl (over 120,000 bpd of Refined Products, in the aggregate on average
for each Contract Quarter)
 
 
Tulsa Group 1
Loading Rack
Various
26,000 bpd
26,000 bpd
$0.3348/bbl
—
—
—
 







Exhibit C-4



--------------------------------------------------------------------------------





Applicable Assets
Type of Applicable Asset




















Product
Minimum Capacity Commitment (aggregate capacity unless otherwise noted)
Minimum Throughput Commitment
(in the aggregate, on average, for each Contract Quarter)
Base Tariff
(applicable to all movements below the Incentive Tariff Threshold)
Incentive Tariff Threshold (in the aggregate, on average, for each Contract
Quarter)
Incentive Tariff
(applicable to all movements at or above the Incentive Tariff Threshold)
Excess Tariff (applicable to all movements above the Excess Tariff Thresholds
set forth below, if any)
Tariff Adjustment
Tariff Adjustment Minimum/Cap
Tariff Adjustment Commencement Date
Assumed OPEX
Applicable Term
(all times are Dallas, TX time)
 
Tulsa Group 2
Tankage
Various
2,122,644 bbl
90,000 bpd
$0.4605/bbl
Each throughput barrel over the Minimum Throughput Commitment but less than or
equal to the Excess Tariff Threshold
$0.1116/bbl
$0.2455/bbl (over 120,000 bpd of Refined Products, in the aggregate on average
for each Contract Quarter)
 
 
Tulsa Group 2
Loading Rack
 
1,800 bpd
1,800 bpd
$0.3906/bbl
—
—
—
 
 
Tulsa Inter-connecting Pipelines6
 
Distillate Interconnect-ing Pipeline – 45,000 bpd (maximum)
45,000 bpd
$0.2267/bbl (to 45,000 bpd in the aggregate, on average for each Contract
Quarter)
Over 45,000 bpd and less than or equal to 65,000 bpd
$0.0758/bbl
$0.0541/bbl (over 65,000 bpd of Refined Products, in the aggregate on average
for each Contract Quarter)
 







Exhibit C-5



--------------------------------------------------------------------------------





Applicable Assets
Type of Applicable Asset




















Product
Minimum Capacity Commitment (aggregate capacity unless otherwise noted)
Minimum Throughput Commitment
(in the aggregate, on average, for each Contract Quarter)
Base Tariff
(applicable to all movements below the Incentive Tariff Threshold)
Incentive Tariff Threshold (in the aggregate, on average, for each Contract
Quarter)
Incentive Tariff
(applicable to all movements at or above the Incentive Tariff Threshold)
Excess Tariff (applicable to all movements above the Excess Tariff Thresholds
set forth below, if any)
Tariff Adjustment
Tariff Adjustment Minimum/Cap
Tariff Adjustment Commencement Date
Assumed OPEX
Applicable Term
(all times are Dallas, TX time)
 
 
 
Gasoline Interconnect-ing Pipeline – 45,000 bpd (maximum)
45,000 bpd of Intermediate Products shipped between the Tulsa East Refinery and
the Tulsa West Refinery via the Interconnecting Pipelines (excluding the
Distillate Interconnecting Pipeline and the Tulsa Pipelines






 
 
 
 
Hydrogen Interconnect-ing Pipeline –10,000 MSCFD of
hydrogen (maximum)
64,000 MSCFD
$0.0693/
MSCF/day
—
—
—
 
 
 
 
Refinery Fuel Gas
Interconnect-ing Pipeline – 32,000 MSCFD of refinery fuel gas (maximum)
 







Exhibit C-6



--------------------------------------------------------------------------------





Applicable Assets
Type of Applicable Asset




















Product
Minimum Capacity Commitment (aggregate capacity unless otherwise noted)
Minimum Throughput Commitment
(in the aggregate, on average, for each Contract Quarter)
Base Tariff
(applicable to all movements below the Incentive Tariff Threshold)
Incentive Tariff Threshold (in the aggregate, on average, for each Contract
Quarter)
Incentive Tariff
(applicable to all movements at or above the Incentive Tariff Threshold)
Excess Tariff (applicable to all movements above the Excess Tariff Thresholds
set forth below, if any)
Tariff Adjustment
Tariff Adjustment Minimum/Cap
Tariff Adjustment Commencement Date
Assumed OPEX
Applicable Term
(all times are Dallas, TX time)
 
 
 
Refinery Sour Fuel Gas Interconnecting Pipeline – 22,000 MSCFD of refinery sour
fuel gas (maximum)
 
Lovington Assets
Lovington Loading Rack
Asphalt and any other petroleum or petroleum based or derived products
4,000 bpd
4,000 bpd
$0.3906/bbl
 
—
—
PPI Adjustment4
3% in any calendar year
July 1, 2011
—
11:59 p.m. on Mar. 31, 2010 to 12:01 a.m. on Mar. 31, 2025
Roadrunner Assets
Pipelines
Crude Oil
40,000 bpd
40,000 bpd7
$0.7174/bbl


Each throughput barrel over the Minimum Throughput Commitment
$0.3757/bbl 8
—
PPI Adjustment
3% plus ½ of the PPI increase in excess of 3% for such calendar year.
July 1, 2011
—
12:01 a.m. on Dec. 1, 2009 to 12:01 a.m. on Dec. 1, 2024







Exhibit C-7



--------------------------------------------------------------------------------





Applicable Assets
Type of Applicable Asset




















Product
Minimum Capacity Commitment (aggregate capacity unless otherwise noted)
Minimum Throughput Commitment
(in the aggregate, on average, for each Contract Quarter)
Base Tariff
(applicable to all movements below the Incentive Tariff Threshold)
Incentive Tariff Threshold (in the aggregate, on average, for each Contract
Quarter)
Incentive Tariff
(applicable to all movements at or above the Incentive Tariff Threshold)
Excess Tariff (applicable to all movements above the Excess Tariff Thresholds
set forth below, if any)
Tariff Adjustment
Tariff Adjustment Minimum/Cap
Tariff Adjustment Commencement Date
Assumed OPEX
Applicable Term
(all times are Dallas, TX time)
El Dorado Crude Tankage
Tankage
Crude Oil; Intermediate Products
140,000 bpd
140,000 bpd
$0.0958/bbl
Each throughput barrel over the Minimum Throughput Commitment
$0.0101/bbl
—
PPI Adjustment
Subject to 1% minimum / 3% cap 9
July 1, 2016
—
12:01 a.m. on March 6, 2015 to 12:01 a.m. on March 6, 2025
El Dorado Connector Pipeline 10
Pipelines
Crude Oil: Intermediate Products
—
—
$0.0800/bbl
—
—
—
PPI Adjustment
Subject to 1% minimum / 3% cap 9
July 1, 2019
—
12:01 a.m. on January 1, 2018 to 12:01 a.m. on March 6, 2025.
Tulsa West Tankage


Tankage
Crude/Lef
396,000 bpd
80,000 bpd
$0.2143/bbl11
—
—
—
PPI Adjustment
Subject to 1% minimum / 3% cap9
July 1, 2017
$2,751,331
12:01 a.m. on March 31, 2016 to 12:01 a.m. on March 31, 2026



* Tariffs listed on this Exhibit are effective as of July 1, 2016, other than:
(1) the Base Tariff with respect to the El Dorado Assets - Tankage, which is
effective as of January 1, 2017; (2) the Base Tariff with respect to the Tulsa
West Tankage, which is effective as of April 1, 2017; and (3) the Base Tariffs
with
respect to the El Dorado Crude Tankage and the El Dorado Connector Pipeline,
which are effective as of January 1, 2018.


1. As may be adjusted pursuant to Exhibit G.






Exhibit C-8



--------------------------------------------------------------------------------







2 During the first five years of the Applicable Term, following the Malaga
Commencement Date, HFRM shall pay HEP Operating an extra surcharge per barrel
(the “Surcharge Tariff”). The Surcharge Tariff for each Contract Quarter is
equal to:


Actual Construction Costs - $38,500,000
Minimum Pipeline Throughput x 365 x 5


where “Actual Construction Costs” means the actual, reasonable and necessary
costs, or as otherwise approved in writing by HFRM, incurred by HEP Operating to
construct the Malaga Construction Projects and the Devon Lease Connections;
provided, however, that the numerator of the formula for calculating the
Surcharge Tariff (Actual Construction Costs - $38,500,000) shall not exceed
$13,500,000 such that the maximum value for such numerator shall be $13,500,000.
At the end of each Contract Quarter during the first five years of the
Applicable Term, following the Malaga Commencement Date, HFRM shall pay HEP
Operating an amount for each Contract Quarter determined by multiplying the
Minimum Throughput Commitment for the Malaga Pipeline System for such Contract
Quarter, by the Surcharge Tariff. The Surcharge Tariff is in addition to the
Applicable Tariff to be paid by HFRM.


3From and after the New Tank Commencement Date established pursuant to Exhibit
H, if any, the Tankage Base Tariff shall be increased by an amount per barrel
equal to:


Final Construction Cost
0.9 x 8.1928 x Minimum Tankage Throughput x 365


For example, if the Final Construction Costs = $1,500,000, the per barrel
increase in the Tankage Base Tariff would be calculated as follows:
$1,500,000/(0.9 x 8.1928 x 140,000 x 365) = $0.0040.


4 Reflects reduction in throughput fee effective January 1, 2015 as a result of
the secondment arrangement at the El Dorado refinery. Also reflects reduction in
throughput fee effective January 1, 2017 as a result of the sale of tanks 243
and 244 from El Dorado Logistics LLC to HollyFrontier El Dorado Refining LLC.
5 Reflects reduction in throughput fee effective January 1, 2015 as a result of
the secondment arrangement at the Cheyenne refinery.
6The Minimum Interconnecting Pipeline Revenue Commitment shall be an amount of
revenue to HEP Operating for each Contract Quarter determined by adding: 1) the
Minimum Interconnecting Pipeline Liquid Throughput multiplied by the
Interconnecting Pipeline Liquid Tariff, and 2) the Minimum Interconnecting
Pipeline Gas Throughput multiplied by the Interconnecting Pipeline Gas Tariff.
7In the event that any third party transports Crude Oil on the Roadrunner
Pipeline for ultimate delivery to HollyFrontier or any of its Subsidiaries and
such third party pays throughput fees equal to or greater than the then-current
base tariff for each such barrel of Crude Oil transported on the Roadrunner
Pipeline for ultimate delivery to HollyFrontier or any of its Subsidiaries
(“Qualified Third-Party Throughput”), then revenues paid to HEP Operating by
such third party for such Qualified Third-Party Throughput shall be credited
towards the Minimum Revenue Commitment hereunder for the Roadrunner Pipeline.
8If the average throughput for any Contract Quarter (including Qualified
Third-Party Throughput) exceeds the Minimum Pipeline Throughput attributable to
such Contract Quarter, then for each throughput barrel in excess of the Minimum
Pipeline Throughput, HFRM shall pay HEP Operating throughput fees in the amount
of the Pipeline Incentive Tariff.
9For the avoidance of doubt, if the change in PPI in any year is less than one
percent (1%) it will be rounded up to one percent (1%) and if the change in PPI
in any year is greater than three percent (3%) it will be rounded down to three
percent (3%).
10 See the definition of “Applicable Asset” in this Agreement.
11 The Base Tariff from March 31, 2016 to March 31, 2017 was $0.218/bbl. The
Base Tariff of $0.2143/bbl is effective as of April 1, 2017.








Exhibit C-9



--------------------------------------------------------------------------------






Applicable Tariff Adjustments
FERC Adjustment:
Each Applicable Tariff shall be adjusted on July 1 of each index year during the
Applicable Term by an amount equal to the percentage change, if any, between the
two (2) immediately preceding index years, in the Federal Energy Regulation
Commission Oil Pipeline Index (the “FERC Oil Pipeline Index”); provided,
however, that if the percentage change, if any, between the two (2) immediately
preceding index years in the FERC Oil Pipeline Index is negative, then there
will be no change to the Applicable Tariffs.
PPI Adjustment:
Each Applicable Tariff shall be adjusted on July 1 of each calendar year by an
amount equal to the upper change in the annual change rounded to four decimal
places of the Producers Price Index-Commodities-Finished Goods, (PPI), et al.
(“PPI”), produced by the U.S. Department of Labor, Bureaus of Labor Statistics.
The series ID is WPUFD49207 as of June 1, 2016 – located at
http://www.bls.gov/data/. The change factor shall be calculated as follows:
annual PPI index (most current year) less annual PPI index (most current year
minus 1) divided by annual PPI index (most current year minus 1). An example for
year 2014 change is: [PPI (2013) – PPI (2012)] / PPI (2012) or (197.3 – 193.3) /
193.3 or .021 or 2.1%. If the PPI index change is negative in a given year then
there will be no change in the tariff unless the tariff is subject to a minimum
increase as defined elsewhere in Exhibit C.
Index no longer Published
If the either index is no longer published, the Parties shall negotiate in good
faith to agree on a new index (as applicable) that gives comparable protection
against inflation or deflation, and the same method of adjustment for increases
or decreases in the new index shall be used to calculate increases or decreases
in the tariffs. If the Parties are unable to agree, a new index will be
determined in accordance with the dispute resolution provisions set forth in the
Omnibus Agreement, and the same method of adjustment for increases or decreases
in the new index shall be used to calculate increases or decreases in the
tariffs.










Exhibit C-8



--------------------------------------------------------------------------------






Exhibit D
to
Third Amended and Restated
Master Throughput Agreement
(as amended)

--------------------------------------------------------------------------------

Measurement of Shipped Volumes




Exhibit D-1



--------------------------------------------------------------------------------





Applicable Asset
Type of Applicable Asset
Measurement of Volumes
Malaga Pipeline System
Pipelines
Quantities shipped on the Malaga Pipeline System shall be determined by
measuring unique barrels of Crude Oil (either by counting barrels or calculating
barrels based on available meter data) shipped on the following origin and
destination pairings:
Whites City Road Station to HEP Artesia Station
Whites City Road Station to Beeson Station
Whites City Road Station to Plains Pipeline Bisti Connection
HEP Artesia Station to Beeson Station
HEP Artesia Station to Plains Pipeline Bisti Connection
Beeson Station to Plains Pipeline Bisti Connection


The origin and destination pairings listed above utilize the following segments
of the Pipeline System:
Whites City Road Station to HEP Artesia Station (8-inch)
HEP Artesia Station to Beeson Station (8-inch)
Beeson Station to Plains Pipeline Bisti Connection (12-inch)


Shipments on any other segments of the Malaga Pipeline System will be charged
the then-current tariff and fees under the Crude Agreement.


For the avoidance of doubt, a barrel shipped on multiple segments of the Malaga
Pipeline System shall only be counted as one barrel in satisfaction of the
Minimum Throughput Commitment and shall not count as a separate barrel on each
such segment. For example, a barrel shipped from Whites City Road Station to the
Plains Pipeline Bisti Connection shall count as one barrel in satisfaction of
the Minimum Throughput Commitment, and not as three barrels since it flows on
three segments of the Malaga Pipeline System.
El Dorado
Assets
Pipelines
Pipeline delivery throughput shall be determined by the shipments of Products by
pipeline (and not over the Loading Racks) from the El Dorado Refinery.
Tankage
Tankage throughput shall be determined by the sum of Products shipped from the
El Dorado Refinery but not including shipments of coke and sulfur. For the
avoidance of doubt, no Tankage throughput fees shall be paid for movements of
Products within the El Dorado Refinery.
Loading Rack
The Loading Rack Tariff will be paid for all quantities of Products or other
materials loaded at the Loading Racks or the asphalt loading rack and any
Products or other materials shipped using the weight scales.
Cheyenne Assets
Cheyenne Receiving Assets
Crude Oil throughput shall be determined by the total shipments of Crude Oil by
pipeline, truck and rail received at the Cheyenne Refinery.
Cheyenne Tankage
Tankage throughput shall be determined by the sum of Products shipped by the
Refinery but not including shipments of coke and sulfur. For the avoidance of
doubt, no Tankage throughput fees shall be paid for movements of Products within
the Cheyenne Refinery.
Cheyenne Loading Rack
The Applicable Tariff for the Loading Rack will be paid for (A) all quantities
of Products shipped out of the Cheyenne Refinery by pipeline or asphalt loading
racks, and (B) all quantities of Products, Crude Oil and any other materials
(such as coke and sulfur) loaded at the Loading Racks or the weight scales.
Tulsa East Assets
Pipelines
Pipeline throughput will be determined by the quantities of Refined Product
shipped on the Tulsa Pipelines.







Exhibit D-2



--------------------------------------------------------------------------------






 
Group 1 Tankage
Group 1 Tankage throughput shall be determined by the sum of Refined Products
shipped on the Pipelines and loaded at the Group 1 Loading Rack. Any streams
moved internally within the Tulsa East Refinery will not be included in
determining the volumes for any Minimum Revenue Commitment for the Group 1
Tankage. 1
Group 1 Loading Rack
The Group 1 Loading Rack Tariff will be paid for all quantities of Products
loaded at the Group 1 Loading Rack.
Group 2 Tankage
Group 2 Tankage throughput shall be determined by the sum of pipeline quantities
of Crude Oil and Intermediate Products received at the Tulsa East Refinery,
including Crude Oil and Intermediate Products received at the Tulsa East
Refinery from the Tulsa West Refinery. Any streams moved internally within the
Tulsa East Refinery will not be included in determining the volumes for any
Minimum Revenue Commitment for the Group 2 Tankage. Any Refined Products
received from the Tulsa West Refinery or moved out of the Tulsa East Refinery
will not be included in determining the volumes for the Minimum Revenue
Commitment for the Group 2 Tankage.1
Group 2 Loading Rack
The Group 2 Loading Rack Tariff will be paid for all quantities of Products
loaded at the Group 2 Loading Rack.
Interconnecting Pipelines
The Interconnecting Pipeline Gas Throughput shall be determined by the sum of
pipeline quantities of Intermediate Products shipped between the Tulsa East
Refinery and the Tulsa West Refinery via the Hydrogen Interconnecting Pipeline,
Refinery Fuel Gas Interconnecting Pipeline, and Refinery Sour Fuel Gas
Interconnecting Pipeline.


The Interconnecting Pipeline Liquid Throughput shall be determined by the sum of
pipeline quantities of Intermediate Products shipped between the Tulsa East
Refinery and the Tulsa West Refinery via the Gasoline Interconnecting Pipeline
and Distillate Interconnecting Pipeline.
Lovington Assets
Loading Rack
The Loading Rack Tariff will be paid for all quantities of Products loaded at
the Lovington Loading Rack.
Roadrunner Assets
N/A
N/A
El Dorado Crude Tankage
Tankage
El Dorado Tankage throughput shall be determined by the sum of the pipeline
quantities of Product received at the El Dorado Crude Tankage, based on custody
transfer meters. For avoidance of doubt, no throughput fees shall be paid for
movements of Products among the El Dorado Crude Tankage.
El Dorado Connector Pipeline 2
Pipelines
El Dorado Connector Pipeline throughput shall be determined by the sum of the
pipeline quantities of Product shipped from the Pony Express
Pipeline to the El Dorado Crude Tankage via the El Dorado Connector Pipeline,
based on measurement tickets from the meter owned by the Pony
Express Pipeline and located upstream of the custody transfer flange.


Tulsa West Tankage
Tankage
Tulsa West Tankage throughput shall be determined by barrels of crude/lef
deliveries at the following meters at the Tulsa West Refinery: #1387, #175,
#176, #177, #178, #179, #180, #334, #1373 and #809.





1 For the avoidance of doubt, any high sulfur diesel fuel that HFRM may
transport from the Tulsa West Refinery through the Group 1 Tankage or Group 2
Tankage for processing in the Tulsa East Refinery’s distillate hydrotreater
shall be subject to the Group 2 Tankage Applicable Tariffs, and the resulting
ultra low sulfur diesel fuel produced from the high sulfur diesel fuel and then
shipped from the Tulsa East Refinery via either the Tulsa Pipelines or the
loading rack located at the Tulsa East Refinery shall be subject to the
applicable Group 1 Tankage Applicable Tariffs.
2 See the definition of “Applicable Asset” in this Agreement.




Exhibit D-2



--------------------------------------------------------------------------------








Exhibit K
to
Third Amended and Restated
Master Throughput Agreement
(as amended)



--------------------------------------------------------------------------------



Special Provisions: El Dorado Crude Tank Farm Assets


1.
El Dorado Terminal Operation. HEP Operating will use commercially reasonable
efforts to maintain the El Dorado Terminal’s current connections to the
pipelines owned and operated by (a) Tallgrass Energy Partners, LP (the “Pony
Express Pipeline”), (b) Osage Pipe Line Company, LLC (the “Osage Pipeline”), (c)
Rose Rock Midstream, L.P. (the “Rose Rock Pipeline”), and (d) MV Purchasing, LLC
(the “MVP Pipeline”), but shall not be required to expend additional monies in
connection therewith unless agreed separately in writing with HFRM. HFRM may
request HEP Operating to connect the El Dorado Crude Tankage to new pipelines,
whether owned by third parties or by HFRM, subject to HEP Operating’s approval
of such connections and the engineering standards related to such; HEP Operating
will not unreasonably withhold such approval. If HEP Operating approves any new
connection requested by HFRM, HFRM will reimburse HEP Operating the actual
expenses incurred by HEP Operating that are associated with such connection,
plus an administrative charge of fifteen percent (15%). In addition, the Minimum
Throughput Commitment will be increased to account for any additional expense
HEP Operating bears in connection with ongoing operating expenses associated
with such requested pipeline connection. Any HEP Operating expenditures
requested by HFRM beyond pipeline connections will be negotiated separately.



2.
Tank Use. HEP Operating shall make available to HFRM on an exclusive basis the
shell capacity, minimum and maximum capacities, and working capacity for the El
Dorado Crude Tankage. HEP Operating will make at least two (2) of such tanks
available for blending services at all times during the Applicable Term. HEP
Operating and HFRM will work together to assign minimum and maximum capacities
of each tank within sixty (60) days following the commencement of the Applicable
Term. These minimum and maximum capacities will be set to allow the most working
capacity available to HFRM within reasonable industry practices. The minimum and
maximum capacity for each tank will be used to determine the working capacity of
each tank (calculated by subtracting the minimum capacity from the maximum
capacity for each Tank) (the “Working Capacity”). Once the Working Capacity is
agreed upon, HEP may assign, in its sole discretion, new maximum and minimum
capacities to each tank if required to allow for safe operation. If HEP
determines it is necessary to reduce the aggregate Working Capacity to less than
650,000 Barrels (as such volume may be adjusted pursuant to Section 4 of this
Exhibit K (the “El Dorado Minimum Working Capacity”), the Minimum Throughput
Commitment will be reduced proportionately. HFRM may deliver or have delivered
Product into the El Dorado Crude Tankage from the El Dorado Refinery, the Pony
Express Pipeline, the Osage Pipeline the Rose Rock Pipeline or the MVP Pipeline.
HFRM agrees not to deliver to the Terminal any Products which fail to meet the
El Dorado Quality Specifications, or which would in any way be injurious to the
El Dorado Crude Tankage, or that may not lawfully be handled in the Tankage.
HFRM shall be responsible for and pay for all damages resulting from handling of
any Products by HFRM, its designee, or its consignee; provided, however, so long
as the Products meet the El Dorado Quality Specifications, HFRM shall not be
responsible



Exhibit K-1



--------------------------------------------------------------------------------





for damages arising from the negligence or willful misconduct of HEP, its
agents, employees or contractors or from ordinary wear and tear.


3.
Terminal Maintenance, Changes, or Installations. HEP Operating shall make the El
Dorado Crude Tankage available for HFRM’s exclusive use except for times at
which a tank must be taken out of service for routine maintenance, in which
event HEP Operating will use commercially reasonable efforts to minimize the
duration of the outage. HEP Operating may take more than one tank out of service
due to unplanned maintenance, environmental, or operational occurrences and may
schedule more than one tank out of service if the duration is minimal (i.e. less
than 1 week for seal inspection or mixer repair on top of an API 653 of another
tank), but HEP Operating will not schedule more than one tank out of service for
extended overlapping periods (e.g., two API 653s at the same time overlapping 1+
weeks). HEP Operating will provide HFRM written notice at least forty-five (45)
days prior to any scheduled maintenance, changes or installations affecting the
El Dorado Crude Tankage. In the event HEP Operating cannot provide any or all of
the services during any maintenance, changes or installations within the El
Dorado Terminal, or if such maintenance, changes or installations causes HEP
Operating to take any tank out of service and HEP Operating does not provide a
substitute tank in the place of such tank, the Minimum Throughput Commitment
shall be reduced by the Working Capacity of such out-of-service tank for the
duration of such outage.



4.
Right of First Refusal. HEP Operating may not lease or pledge or commit to
provide any storage services with respect to the El Dorado Crude Tankage or the
Jayhawk Tankage (after the expiration of the Jayhawk Lease) at the El Dorado
Terminal to a third party unless HEP Operating first offers to HFRM the
exclusive right to use the Working Capacity of such tanks on substantially the
same terms as HEP Operating has previously negotiated with a third party in
arms-length negotiations. HFRM will have thirty (30) days (the “El Dorado Crude
Tank Farm Consideration Period”) to consider the option to utilize such Working
Capacity and to provide notice to HEP Operating of its election to accept or
decline such Working Capacity. If HFRM has not notified HEP Operating within 30
days, then HEP Operating may proceed to enter into an agreement with the third
party for such Working Capacity; provided, however, that if HEP Operating does
not enter into an agreement with the third party within sixty (60) days
following HFRM’s notice to decline or the expiration of the El Dorado Crude Tank
Farm Consideration Period, then HFRM’s rights under this Section 4 will apply to
any subsequent bona fide third party offer to HEP Operating regarding such
Working Capacity.



5.
Jayhawk Tankage. In the event that the Jayhawk Lease expires or is otherwise
terminated or cancelled for any reason and the Jayhawk Tankage are not leased
within a reasonable time (not to exceed sixty 60) days) to a third party as
contemplated by Section 4 of this Exhibit K, HEP Operating agrees to make the
Working Capacity of the Jayhawk Tankage available for HFRM’s exclusive use, and
HFRM agrees to increase the Minimum Throughput Commitment by an amount equal to
(a) the monthly storage fee that Jayhawk paid to HEP Operating during the last
12 months of the Jayhawk Lease, divided by the Working Capacity of the Jayhawk
Tankage, and the El Dorado Minimum Working Capacity shall be increased by an
amount equal to two-thirds (2/3) of the Working Capacity of such Jayhawk
Tankage. HFRM’s use of the Jayhawk Tankage will be added to this Agreement as an
amendment with all terms and conditions being consistent with this Agreement,
and thereafter the term “El Dorado Crude Tankage” as used herein shall include
the Jayhawk Tankage.

 
6.
Right to Refuse. HEP Operating reserves the right to refuse receipt of any
Product into the El Dorado Terminal, alternatively route such Product to another
location, or take other appropriate action in regards to such Product if Product
does not meet the El Dorado Quality Specifications.



Exhibit K-2



--------------------------------------------------------------------------------





HFRM, if requested in writing, will provide HEP Operating with notice setting
forth the quantity, quality, and specifications of Product to be delivered a
minimum of four (4) hours prior to any delivery to the El Dorado Terminal. Any
reasonable costs incurred by HEP Operating in connection with addressing or
handling HFRM’s Product that does not meet the El Dorado Quality Specifications
shall be borne by HFRM.


7.
Terminal Damage or Destruction. If any part of the El Dorado Terminal or the El
Dorado Crude Tankage are damaged or destroyed by fire or other casualty, HEP
Operating shall have the discretion to reduce receipts into and deliveries out
of the El Dorado Terminal and to allocate any remaining El Dorado Terminal
capacity and throughput fairly and reasonably among various customers utilizing
terminalling services at the El Dorado Terminal. HEP Operating may, but shall
not be obligated to, repair or replace such damaged or destroyed terminal
facilities or Tanks.



8.
Delivery Lines. The El Dorado Crude Tankage is connected to the El Dorado
Refinery by two 16” delivery lines, together with associated piping necessary
for Product movements into and out of the El Dorado Crude Tankage (the “El
Dorado Delivery Lines”). HEP Operating will operate the El Dorado Delivery Lines
for HFRM’s exclusive use. HEP Operating will operate one of the 16” El Dorado
Delivery Lines for Product movements from the El Dorado Crude Tankage to the El
Dorado Refinery with a capacity to deliver (a) 130,000 bpd based on a maximum
viscosity of 350 SUS at 60 degrees Fahrenheit when operating only one El Dorado
Delivery Line, and (b) 165,000 bpd based on a maximum viscosity of 350 SUS at 60
degrees Fahrenheit when operating both El Dorado Delivery Lines. HEP Operating
will operate the other 16” El Dorado Delivery Line for bidirectional use. HEP
Operating will maintain the El Dorado Delivery Lines to gravity feed Product to
the El Dorado Refinery or, upon request of HFRM, to pump Product to the El
Dorado Refinery at a pressure of at least 25 psig (when operating one El Dorado
Delivery Line) and 50 psig (when operating both El Dorado Delivery Lines), as
measured at the El Dorado Refinery receipt point. HEP Operating will maintain at
least two (2) full-sized pumps for this service and will operate the pumps at
HFRM’s request.



9.
Products Testing. At HFRM’s request and upon HEP Operating’s approval, such
approval not to be unreasonably withheld, delayed or conditioned, HEP Operating
shall provide sampling and testing services for HFRM’s Products at the El Dorado
Terminal. All fees for Product testing shall be billed to HFRM at HEP
Operating’s actual cost.







Exhibit K-3



--------------------------------------------------------------------------------






Exhibit L-2
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Special Provisions:
Tulsa West Tankage


1.    XO Maintenance Operating Expense Adjustment. At the end of the Applicable
Term, HEP Operating shall calculate the aggregate XO maintenance operating
expenses incurred for the Tulsa West Tankage (“Actual OPEX”). In the event that
the Actual OPEX exceeds the Assumed OPEX for the Tulsa West Tankage set forth on
Exhibit C, HFRM shall, within ten (10) days of receiving an invoice from HEP
Operating, reimburse HEP Operating an amount equal to (i) the Actual OPEX minus
(ii) the Assumed OPEX (the “OPEX Reimbursement Amount”). In the event that the
Actual OPEX is less than the Assumed OPEX for the Tulsa West Tankage set forth
on Exhibit C, no adjustments shall be made and no amounts shall be reimbursed.


2.    Tank Inspections. Except with respect to Tanks 186 and 187, HFRM will
reimburse HEP Operating for the cost of performing the first API 653 inspection
on each of the tanks included in the Tulsa West Tankage and any repairs or tests
or consequential remediation that may be required to be made to such assets as a
result of any discovery made during such inspection.












Exhibit L-2

